 
 
IV 
114th CONGRESS 
1st Session 
H. RES. 238 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Al Green of Texas (for himself, Mr. Ben Ray Luján of New Mexico, Mr. Cárdenas, Ms. Judy Chu of California, Ms. Kelly of Illinois, Ms. Clarke of New York, Mr. Butterfield, Ms. Michelle Lujan Grisham of New Mexico, and Ms. Lee) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Promoting minority health awareness and supporting the goals and ideals of National Minority Health Month in April 2015, which includes bringing attention to the health disparities faced by minority populations of the United States such as American Indians, Alaska Natives, Asian Americans, African Americans, Hispanic Americans, and Native Hawaiians or other Pacific Islanders. 
 
 
Whereas through the National Stakeholder Strategy for Achieving Health Equity and the HHS Action Plan to Reduce Racial and Ethnic Health Disparities, the Department of Health and Human Services has set goals and strategies to advance the safety, health, and well-being of people of the United States;  
Whereas a study by the Joint Center for Political and Economic Studies, entitled The Economic Burden of Health Inequalities in the United States concludes that between 2003 and 2006, the combined cost of health inequalities and premature death in the United States was $1,240,000,000,000;  
Whereas the Department of Health and Human Services has identified 6 main categories in which racial and ethnic minorities experience the most disparate access to health care and health outcomes, including infant mortality, cancer screening and management, cardiovascular disease, diabetes, HIV/AIDS, and immunizations;  
Whereas African-American women are twice as likely to die of cervical cancer than non-Hispanic White women;  
Whereas African-American women in 2009 were 10 percent less likely to have been diagnosed with breast cancer, however, they were almost 40 percent more likely to die from breast cancer compared to non-Hispanic White women;  
Whereas African Americans are 1.4 times more likely to die from a stroke than non-Hispanic Whites;  
Whereas in 2010, Hispanics were 1.5 times more likely than non-Hispanic Whites to die of diabetes;  
Whereas Hispanic males are 3 times as likely to have either HIV infections or AIDS as compared to non-Hispanic White males, and Hispanic women are 4 times as likely to have AIDS as compared to non-Hispanic White women;  
Whereas in 2010, although African Americans represented only 13 percent of the United States population, they accounted for 44 percent of HIV infections in that year;  
Whereas Asian American women are 20 percent more likely to be diagnosed with HIV than non-Hispanic White women;  
Whereas Native Hawaiians living in Hawaii are 5.7 times more likely to die of diabetes than non-Hispanic Whites living in Hawaii;  
Whereas in 2011, Asian Americans were 2.9 times more likely than Whites to contract Hepatitis A;  
Whereas among all ethnic groups in 2011, Asian Americans and Pacific Islanders had the highest incidence of Hepatitis A;  
Whereas Asian-American women are 1.5 times more likely than non-Hispanic Whites to die from viral hepatitis;  
Whereas Asian Americans are 5.5 times more likely than Whites to develop chronic Hepatitis B;  
Whereas in 2013, 80 percent of children born infected with HIV belonged to minority groups;  
Whereas the Department of Health and Human Services has identified heart disease, stroke, cancer, and diabetes as some of the leading causes of death among American Indians and Alaska Natives;  
Whereas American Indians and Alaska Natives die from diabetes, alcoholism, unintentional injuries, homicide, and suicide at higher rates than other people in the United States;  
Whereas American Indians and Alaska Natives have a life expectancy that is 4.2 years shorter than the life expectancy of the overall population of the United States;  
Whereas marked differences in the social determinants of health, described by the World Health Organization as the high burden of illness responsible for appalling premature loss of life [that] arises in large part because of the conditions in which people are born, grow, live, work, and age lead to poor health outcomes and declines in longevity; and  
Whereas community-based health care initiatives, such as prevention-focused programs, present a unique opportunity to use innovative approaches to improve health for practices across the United States and sharply reduce disparities among racial and ethnic minority populations: Now, therefore, be it 
 
That the House of Representatives supports the goals and ideals of National Minority Health Month, which includes bringing attention to the severe health disparities faced by minority populations in the United States, such as American Indians, Alaska Natives, Asian Americans, African Americans, Hispanic Americans, and Native Hawaiians or other Pacific Islanders.  
 
